Exhibit 10.4

 

FIRST AMENDMENT

TO

COMMON STOCK PURCHASE WARRANT

 

THIS FIRST AMENDMENT TO COMMON STOCK PURCHASE WARRANT (this “Amendment”) is made
and entered into as of May 13, 2011 by and among TECHNISCAN, INC., (“Issuer”)
and                                (together with its successors and assigns,
“Holder”).

 

R E C I T A L S:

 

WHEREAS, Issuer and Holder desire to revise those certain Common Stock Purchase
Warrants of Issuer numbered                                (collectively, the
“Warrants”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Amendment, the parties hereto hereby agree as follows:

 

1.             Amendment of the Warrants.  Pursuant to Section 11 of the
Warrants, Section 4(b) of the Warrants is deleted in its entirety and replaced
with the following:

 

Adjustments of Number of Shares.  In connection with an adjustment of the
Warrant Price pursuant to Section 4(a)(i) or (ii), the number of shares of
Common Stock issuable upon exercise of this Warrant shall be increased such that
the aggregate Warrant Price payable hereunder, after taking into account the
decrease in the Warrant Price, shall be equal to the aggregate Warrant Price
prior to such adjustment.

 

2.             Preemptive Right.  If the Issuer or any subsidiary proposes to
issue to any party other than the Issuer or a wholly owned subsidiary of the
Issuer any shares of capital stock or securities exercisable or exchangeable for
or convertible into shares of capital stock (“Capital Stock Equivalents”), then
the Issuer shall first offer all of such capital stock or Capital Stock
Equivalents (the “New Securities”) to the Holder on the terms described herein
by delivery of written notice (a “Preemptive Rights Notice”) to the Holder. 
Each Preemptive Rights Notice shall set forth (i) a description of the New
Securities, (ii) the price to be received in exchange therefor, (iii) the number
of New Securities being offered and (iv) any other material terms of the
proposed issuance.  Upon receipt of a Preemptive Rights Notice, the Holder shall
have the right to purchase (or to cause its affiliates to purchase) from the
Issuer its pro rata portion (determined on a fully diluted basis of the Issuer’s
issued and outstanding securities, including the shares of common stock
underlying the outstanding Warrants) of the New Securities, for the purchase
price (payable in cash) and upon the other terms and conditions set forth in
such Preemptive Rights Notice.  If the Holder or its affiliate desires to
purchase all or any part of its pro rata portion of the New Securities, the
Holder shall deliver a written notice to the Issuer setting forth the number of
New Securities that the Holder or affiliate desires to purchase.  Such written
notice shall be delivered within 10 days after the date of receipt of the
Preemptive Rights Notice by the Holder.  Such notice shall, when taken in
conjunction with the Preemptive Rights Notice, be deemed to constitute a valid,
legally binding and enforceable agreement for the sale and purchase of the
Holder’s pro rata portion (determined on a fully diluted basis of the Issuer’s
issued and outstanding securities, including the shares of common stock
underlying the outstanding Warrants) of the New Securities.  The closing of each
sale of New Securities pursuant to this Section shall take place at the offices
of the Issuer as soon as practicable, but no later than the date of the closing
of the first sale of New Securities other than pursuant to the Preemptive Rights
Notice.  Any New Securities that are not purchased as provided in this
Section may be sold during the 120-day period following the deadline for
acceptance by the Holder of the offer set forth in the Preemptive Rights Notice
to any other Person (including other stockholders of the Issuer and/or their
affiliates) for the price and upon the terms set forth in the Preemptive Rights
Notice.  After such 120-day period, no New Securities may be sold by the Issuer
or any subsidiary without again complying with the requirements of this
Section 2 with regard to such New Securities.  Notwithstanding anything herein
to the contrary, the provisions of this Section 2 shall not apply to capital
stock or Capital Stock Equivalents which are proposed to be and are issued in a
Permitted Financing.  For purposes of this Section 2, a “Permitted Financing”
shall mean (A) issuances of shares of Common Stock or options to employees,
officers, directors or consultants of the Issuer pursuant to any stock or option
plan duly adopted by a majority of the independent, non-employee members of the
Board of Directors of the Issuer or a majority of the members of a committee of
independent, non-employee directors established for such purpose; (B) issuances
of securities upon the exercise or exchange of or conversion of any securities
exercisable or

 

--------------------------------------------------------------------------------


 

exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date this Amendment becomes effective; and (C) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the independent, disinterested directors, but not including a transaction
with an entity whose primary business is investing in securities or a
transaction the primary purpose of which is to raise capital.

 

3.             Effective Time of Amendment.  This Amendment and the terms and
provisions herein shall only become effective if the aggregate principal balance
and accrued unpaid interest due and payable by Issuer to Holder pursuant to one
or more senior secured convertible promissory notes made by Issuer in connection
with a Note and Warrant Purchase Agreement dated as of March 30, 2010 is either
converted into shares of common stock of Issuer or paid to Holder in immediately
available funds on or before June 30, 2011.  Once effective, this Amendment and
the terms and provisions herein will be applicable retroactively to the date
first set forth above.

 

4.             Continued Effect of the Warrant.  All provisions of the Warrant,
except as modified by this Amendment, shall remain in full force and effect and
are reaffirmed.  Other than as stated in this Amendment, this Amendment shall
not operate as a waiver of any condition or obligation imposed on the parties
under the Warrant.

 

5.             Interpretation of Amendment.  In the event of any conflict,
inconsistency, or incongruity between any provision of this Amendment and any
provision of the Warrant, the provisions of this Amendment shall govern and
control.

 

6.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.  A facsimile or e-mailed
“.pdf” data file copy of an original written signature shall be deemed to have
the same effect as an original written signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

TECHNISCAN, INC.

 

 

 

By:

/s/ David C. Robinson

 

By:

 

 

 David C. Robinson

 

 

 

 

 Chief Executive Officer

 

Print Name:

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------